DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-7, 11 and 13-28 are currently pending.  Claims 8-10 and 12 are canceled.   Claims 1 and 27 are amended.  Claims 16-18 are withdrawn as being drawn to a nonelected invention.  Claims 1-7, 11, and 13-15 and 19-28 are examined on their merits.

Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn
Claim Rejections - 35 USC §112
In light of the amendments to the claims the rejection of claim 27 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.

Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1-7, 11, 13-15 and 19-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rouquet et al. US 2001/0026811 A1 (10/4/2001) in view of IP.com (Silica Silylate Aerogel for Cosmetic Applications (IP.com Electronic Publications dated January 30, 2006)), Dow Corning VM-2270 Aerogel Fine Particles (published April 1, 2009) (cited on 3/18/2015 IDS) and LaFleur US 5,683,706 (11/4/1997) as evidenced by the specification is maintained.           
Rouquet discloses a stable topical composition comprising at least one liquid fatty phase in combination with a solid phase representing at least 10% of the total weight of the fatty phase and further comprising a partially or completely crosslinked elastomeric organopolysiloxane and spherical polymeric particles with a particle diameter of less than 10 pm (See Abstract).
Regarding claims lc and 12: Rouquet teaches the spherical organic particles to be, for example, microbeads of polymethylmethacrylates, such as Micropearl M 100 [0016]. It is noted that Micropearl M 100 reads on the claimed particles c) that absorb sebum and are different that the particles a) and b), as the instant specification defines polymethylmethacrylate powders to be suitable sebum-absorbing particles (Pg. 13).
Regarding claims 1 and 14: Rouquet teaches that the spherical particles are present in the composition in amounts ranging from 2-20% [0027].  2-20% overlaps with the from 0.1 to 20% called for in instant claim 14 and also overlaps with the 0.01 to 30% called for in instant claim 1.  
Rouquet further teaches that the elastomeric organopolysiloxanes of the composition of the invention exhibit a three-dimensional structure. The elastomers of the composition are generally carried in the form of a gel composed of an elastomeric organopolysiloxane with a three-dimensional structure included in at least one hydrocarbon-comprising oil and/or one silicone oil.  The hydrocarbon oil or silicone oil reads on a physiologically acceptable medium as called for in instant claim 1.    Suitable organopolysiloxanes are for example, those sold under the names KSG6 or those sold in the form of already constituted gels such as KSG15, KSG17, KSG16, KSG18 of Shin-Etsu, Gransil SR 5CYC gel, Gransil SR DMF 10 gel, Gransil SR DC 556 gel, SF 1204 and JK 113 of General Electric) [0020-0025].   
Regarding claims 1, 13 and 21: The elastomeric particles are silica based and absorb sebum and can be hydrophobically coated. (See [0020-0025]).  They are also present in an amount ranging from 2-20% which overlaps with the 0.01 to 30% called for in claim 1c.  (See [0027]).  
Regarding claims 25, 26 and 27: Rouquet expressly teaches that its composition can be in the form of an oil-in-water composition. (See [0028]).  Rouquet also expressly teaches that its composition can be in the form of a cream as called for in claim 26. (See [0028]).  Consequently, the composition can also be in liquid form as called for in claim 25.  (See [001], [0010-0011]).    
Example 2 of Rouquet teaches a W/O foundation (reading on physiologically acceptable medium) comprising 5% Micropearl M 100, 25.0% KSG and water (reading on composition comprising at least one aqueous phase).
Rouquet further teaches that the composition can additionally comprise, ingredients commonly used in cosmetics, chosen as a function of the activity or of the cosmetic effect desired for the final product, such as coverage, transparency, mattness and/or satin appearance. Mention may be made of lipophilic or hydrophilic thickeners, vitamins, sunscreens, moisturizing agents and agents which act on greasy skin and/or anti-seborrheic agents [0043-0049].  Thus Rouquet teaches sebum-regulators as called for in instant claim 15.  Additionally, Rouquet teaches composition comprising 69.7% water which falls within the 30 to 95% water called for in instant claim 1. (See Example 3).  
Rouquet teaches that the composition advantageously constitutes a care or make-up base to be applied to the skin or the lips before the care or make-up product. It can also be used as a composition for rendering the skin matt which is suited to greasy skin [0030].
However, Rouquet does not teach the composition to comprise the claimed hydrophobic aerogel particles or perlite.
IP.com discloses a new type of silica silylate (silica silylate aerogel) and teaches this to be a substance with remarkable properties. These substances are taught to have a significant surface area (600-800m2/g, reading on instant claims 2-3 and 19), the quality of the trimethylsilylated hydrophobic coverage of the silica surface allows for permanent hydrophobicity and stability against hydrolysis and attack by water over a wide range of pH.  600-800m2/g overlaps with the from 200 to 1500m2/g called for in instant claim 1.    
These properties allow for interesting characteristics which can be used in personal care applications, such as high oil absorption rate, high sebum absorption, effective rheology modification, etc. (Pg. 1). IP.com teaches an exemplary aerogel particle to be Dow Corning VM-2270 and teaches it to be used in an amount of 1%.
The Dow Corning document expressly defines VM-2270 (INCI name: silica silylate, reading on instant claims la) as being aerogel fine particles having a bulk density of 40-100 kg/m3 (or 0.04-0.1 g/cm ); an average particle size ranging from 5-15 microns (reading on instant claims 4 and 20) and a surface area (per unit mass) ranging from 600-800 m/g (reading on instant claims 2-3 and 19).  5-15 microns overlaps with the from 5 to 25 microns called for in instant claim 1.  
Dow Corning teaches VM-2270 to be used in personal care products as a thickening agent for organic oils and silicone fluids and is capable of absorbing non-polar and polar oils and has the benefits of superior oil and sebum absorption, highly efficient viscosity enhancement of oil phase and fragrance retention (Pg. 1). Table 2 of the Dow Corning Document shows a formulation comprising VM-2270 and water and teaches VM-2270 to be used in an amounts of .5 and about 1% (reading on instant claim 1).
LaFleur et al. (LaFleur) teaches perlite particles in a cosmetic foundation.  This is perlite as called for in claim 1. (See col. 1, lines 25-36).  LaFleur teaches that perlite can provide spreadability while having good adherence, smoothness lustrousness and good covering power. (See Abstract).  LaFleur teaches a particle with 90% of the particles being 20 microns or less. (See LaFleur claim 1).  90% of the particles being 20 microns or less overlaps with the 90% of the perlite particles having a size of less than 55 micrometers and greater than 5 micrometers as called for in instant claim 24. 
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to take a composition comprising 5% Micropearl M 100, 25.0% KSG and 69.7% water taught by Rouquet and add VM-2270 aerogel particles at 1% taught by IP.com and Dow Corning and add perlite particles at 5% as taught by LaFleur in order to have superior oil and sebum absorption as taught by IP.com and Dow Corning and to provide the foundation with spreadability while having good adherence, smoothness lustrousness and good covering power as taught by LaFleur.  
Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as Dow Corning shows that VM-2270 can be effectively used in compositions containing water and Rouquet teaches that the compositions are suitable for rendering skin matte and can include agents which act on greasy skin and provide matteness.  
With respect to the claimed properties in claims 5-7, the instant specification at page 7 discloses that VM-2270 is the particularly preferred and exemplified aerogel particle of the invention.  It is important to note that claims 5-7 are directed to properties of the hydrophobic aerogel particles themselves rather than the composition.  Specifically, claim 6 recites limitations regarding the specific surface per unit volume of the hydrophobic aerogel particles, claim 5 recites limitations regarding the tapped density of the hydrophobic aerogel particles, and claim 7 recites oil absorption capacity, measured at the wet point, of the hydrophobic aerogel particles are properties of the particles.  
VM-2270 is expressly and specifically taught by IP.com and Dow-Corning, and since this prior art teaches the Applicants preferred structurally identical aerogel particle, it is reasonable to conclude that VM-2270 would necessarily have the properties as recited in the claims.  The limitations regarding the specific surface per unit volume (instant claim 6), tapped density (instant claim 5) and/or oil absorption capacity, measured at the wet point (instant claim 7), are properties of the particles and are inseparable from them. Therefore, if the prior art teaches the composition, then the properties are also taught by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. 
Regarding claim 1, Rouquet teaches 5% Micropearl M 100, 25.0% KSG and 69.7% water Rouquet and IP.com teaches 1% VM-2270 aerogel particles and LaFleur teaches 5% perlite particles. Thus Rouquet in view of IP.com, Dow Corning VM-2270  and LaFleur teach the same composition in the same amounts(at the overlap of the ranges). A composition comprising 5% Micropearl M 100, 25.0% KSG and 69.7% water,  1% VM-2270 aerogel particles and 5% perlite particles will necessarily provide less skin shine as compared to compositions containing each of VM-2270, perlite, or Micropearl alone in the same amount as their combination, as evidenced by the specification in the first table of the examples on page 23.  See MPEP 2112.01 [R-3]: “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding claim 23: IP.com and Dow Corning make obvious the use of 0.5-1% of the claimed hydrophobic aerogel particles, while 1% doesn't overlap with 1.5%, these values are sufficiently close that a person of skill in the art would have expected a composition comprising 1% or 1.5% hydrophobic aerogel particles to have the same properties absent evidence to the contrary. Furthermore, Dow Corning teaches that VM-2270 is an effective thickening agent and provides oil and sebum absorption, thus, it would have been obvious to optimize the amounts of VM-2270 used, through routine experimentation, in order to obtain a desired result of thickening and oil and/or sebum absorption.
MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are dose enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1 %> iron, balance titanium" as obvious over a reference disclosing alloys of 0.75%o nickel, 0.25%> molybdenum, balance titanium and 0.94%> nickel, 0.31%> molybdenum, balance titanium.)."
MPEP 2144.05II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 °C and an acid concentration of 10%>.)"


Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rouquet et al. US 2001/0026811 A1 (10/4/2001) in view of IP.com (Silica Silylate Aerogel for Cosmetic Applications (IP.com Electronic Publications dated January 30, 2006)), Dow Corning VM-2270 Aerogel Fine Particles (published April 1, 2009) (cited on 3/18/2015 IDS) and LaFleur US 5,683,706 (11/4/1997) as evidenced by the specification as applied to claims 1-7, 11, 13-15 and 19-27 and further in view of Auguste et al. US 2004/0265347 (12/30/2004).  
Rouquet in view of IP.com, Dow Corning and LaFleur is described supra.  Rouquet in view of IP.com, Dow Corning and LaFleur do not expressly teach ethylene glycol dimethacrylate/lauryl methacrylate copolymer powders.  This deficiency is made up for with the teachings of Auguste et al.  
Auguste et al. (Auguste) teaches a cosmetic composition comprising at least one sebum-absorbing powder having a sebum uptake, at least one second powder having a critical surface energy of less than or equal to 24 mN/m, and a liquid binder phase comprising at least one non-volatile oil.   The composition is a skin makeup with good cosmetic properties over time, such as transfer-free properties, good uniformity,  and the absence of sheen (i.e., resistance of the matte effect). (See Abstract).  Ethylene glycol dimethacrylate/lauryl methacrylate copolymer powders are taught to be a suitable sebum absorbing powder that is an acrylic powder. (See [0019]).  Ethylene glycol dimethacrylate/lauryl methacrylate copolymer powders are called for in instant claim 28.  
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use ethylene glycol dimethacrylate/lauryl methacrylate copolymer powders as the acrylic powder along with 25.0% KSG and 69.7% water, 1% VM-2270 and 5% perlite particles in order to have good cosmetic effect and a good sebum absorbing powder that is an acrylic powder as taught by Auguste. 


Response to Arguments
 Applicants’ comments on September 14, 2022 have been fully considered and are found to be mostly unpersuasive.    
Applicants note that claim 1 has been amended to recite that the combination of the a), b) and c) particles provides less skin shine as compared to compositions containing the same amount of each of the particles.  Applicants also note that claims 11, 14 and 19 have been previously amended to narrow the ranges recited therein.  Applicants mention where in the specification or claims as originally filed the amendments to claim 11, 14 and 19 find support.    
Applicants note the instant amendment to claim 27 to recite “oil in water emulsion” and where support for the amendment can be found.  They assert that this addresses the indefiniteness rejection of this claim and the Examiner agrees.  The rejection has been withdrawn above.

Applicants argue that the Office has not provided a convincing reason why one of ordinary skill would find the invention obvious in light of the teachings of the references.  Applicants admit that it is known practice to use perlite as mattifying agents but that these may cause adverse results.  
Applicants argue that Rouquet is concerned with addressing problems associated with cosmetic or dermatological compositions that comprise spherical particles and especially the problem of instability.  
In view of the problems discussed in the prior art with respect to perlite as pointed out in the specification (clumpiness and sensation of unclean skin), it would not have been obvious to incorporate the perlite into the composition of Rouquet, especially given Rouquet’s focus on addressing problems with cosmetic compositions comprising spherical particles.  Applicants also assert that adding these ingredients to Rouquet would seem to run counter to the conventional wisdom in the art.  Applicants note again  the reference “The Science of Cosmetic Texture” which teaches that because cosmetics contain various ingredients that interact in complex ways it is not always possible to alter a product simply by changing the quantity of a problematic ingredient.  
Applicants argue that LaFleur only mentions perlite as a possible filler along with many other possibilities, although notes that LaFleur does state that its compositions comprise in a major part fillers and extenders, an example of which includes perlite.  Applicants assert that various ingredients function differently depending on the other ingredients present. Applicants argue that LaFleur does not suggest that the problems of using perlite such as clumps on the skin or a sensation of unclean skin would be addressed when combined with the hydrophobic aerogel particles and particles that absorb sebum.  
Applicants also argue that when LaFleur mentions specific optional ingredients for use therein, perlite is conspicuously absent, and perlite is not mentioned as one of the possible sebum absorbing materials.  Additionally, Applicants argue that since the objective of LaFleur is to provide a composition comprising high levels of certain combinations of talc particles and to reduce the amount of other fillers a skilled artisan would not find the requisite motivation to select perlite to employ in the compositions of Rouquet.
According to the Examiner, Example 2 of Rouquet disclosed a composition containing both a silicone elastomer and a polymeric sebum-absorbing particle.  The Board affirmed the Examiner because in that case the claimed composition was not compared to a composition containing both a silicone elastomer and a polymeric sebum absorbing particle.  However, this issue is not present according to the present invention, which recites perlite and contains evidence of synergism as discussed hereinabove and mentioned during the interview. In addition, to not disclosing the claimed aerogel particles (the only difference mentioned in Appeal 2018-05753), Rouquet fails to disclose the perlite particles b).
Applicants also argue that the data in the specification provide powerful evidence of non-obviousness of the claimed invention in terms of the composition providing significantly less skin shine than the particles taken alone.  Applicants take issue with the Examiner’s conclusion that the results are not unexpected because perlite particles are known to be used for achieving matteness.  Applicants assert that the results in the specification demonstrate that the compositions according to the present invention provide for significantly less shine as compared to that obtained by a composition containing the aerogel and perlite and used at the same total concentration as the combinations employed according to the present invention.  
Applicants assert that the data show synergistic effects and not just cumulative effects and point to the February 3, 2022 Declaration of Eric Lheureux to support this assertion.  Applicants assert that the conclusion in the Office Action of a cumulative effect fails to consider the effect of reducing the quantity of an individual sebum absorber when used in combination with one or two other ones.  Applicants assert that for a cumulative effect, the comparisons would have shown increased total concentrations, not the same total whether one, two or three ingredients are employed.  Applicants assert that the cited art does not suggest the unexpected and improved properties, specifically the dramatic increase in the matteness performance.
  Applicants also assert that the Examiner’s conclusion that the Examples are not commensurate in scope with the scope of the claims is not tenable, especially in view of the current scope of claim 1 as a result of recent amendments.   Applicants assert that the Patent Trial and Appeal Board has stated that the requirement that the showing of unexpected results be commensurate in scope with the claims does not require that data be provided for every embodiment that falls within the scope of a claim.
With respect to claim 28, Applicants assert that August does not overcome the above recited deficiencies of Rouquet, IP.com, Dow Corning VM-2270 and LaFleur.  


Applicants’ arguments have been fully considered and are not found to be persuasive. 
With respect to the amendments to claim 1, the ability of the composition to provide less shine than compositions comprising only one of the a), b), or c) particles, the matteness of the composition, is an inherent property.  Rouquet teaches 5% Micropearl M 100, 25.0% KSG and 69.7% water Rouquet and IP.com teaches 1% VM-2270 aerogel particles and LaFleur teaches 5% perlite particles. Thus Rouquet in view of IP.com, Dow Corning VM-2270  and LaFleur teach the same composition in the same amounts(at the overlap of the ranges). A composition comprising 5% Micropearl M 100, 25.0% KSG and 69.7% water,  1% VM-2270 aerogel particles and 5% perlite particles will necessarily provide less skin shine as compared to compositions containing each of VM-2270, perlite, or Micropearl alone in the same amount as their combination, as evidenced by the specification in the first table of the examples on page 23.  See MPEP 2112.01 [R-3]: “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Applicants’ arguments regarding LaFleur and perlite are not found to be persuasive.  LaFleur expressly teaches perlite particles as fillers and also expressly teaches that its composition will contain mostly fillers.  LaFleur provides a few examples of fillers but not that many examples considering how many fillers could be listed.  LaFleur does not need to list perlite as a specific optional ingredients for use therein, nor mention it is as one of the possible sebum absorbing materials, since it expressly teaches perlite particles as fillers.  
LaFleur also teaches that its composition, which may consist largely of perlite filler particles, provides spreadability while having good adherence, smoothness, lustrousness and good covering power.  These advantages motivate one of ordinary skill in the art to use the perlite filler particles as described in the rejection above.  While LaFleur may not specifically address the drawbacks of perlite particle such as clumps and poor skin feel, given the powerful advantages, LaFleur does appear to suggest that these drawbacks are not an issue, at least not when weighed against the powerful, expressly taught advantages.  
Applicants’ argument that LaFleur does not suggest that the problems of using perlite such as clumps on the skin or a sensation of unclean skin is unpersuasive for the additional reason that the prior art references do not need to recognize the same problem provided that they together teach all of the claimed elements and there is motivation for combining their teachings. 
It is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Applicants assertion that it would not be obvious to add perlite to Rouquet because of perlite’s problems is also not persuasive because the prior art does not mention these problems or drawbacks, e.g., the prior art does not criticize, discredit or otherwise discourage the solution claimed.    Perlite appears to be well known to provide a matte effect, but its problems do not appear to be as well-known or as significant as it benefits because they are not mentioned in the cited prior art references.   
Applicants’ argument that since the objective of LaFleur is to provide a composition comprising high levels of certain combinations of talc particles and to reduce the amount of other fillers a skilled artisan would not find the requisite motivation to select perlite to employ in the compositions of Rouquet is particularly unpersuasive because how would the teachings of LaFleur that do not relate to the component at issue but rather to the entire composition of LaFleuir have any bearing on Rouquet.  Applicants themselves state that Rouquet is focused on addressing problems associated with cosmetic or dermatological compositions that comprise spherical particles and especially the problem of instability and the focus of LaFleur would not be relevant to a combination of specific components to the composition of Rouquet. 
With respect to Applicants assertion of unexpected results, the property of matteness does not appear to be all that unexpected given that Applicants admit that perlite particles are well known to be used for achieving matteness.  Furthermore, Rouquet expressly teaches that its composition can be used to render the skin matte which is suited to greasy skin [0030].  Additionally, Dow Corning teaches VM-2270 (which is to be used in personal care products as a thickening agent for organic oils and silicone fluids) is capable of absorbing non-polar and polar oils and has the benefits of superior oil and sebum absorption.  Dow Corning describes the VM-2270 particles as capable of the absorption of many lipophilic materials including sebum. (See page 1, Description).  Superior oil and sebum absorption would naturally result in significant improvement in skin matteness and reduction in skin shine due to the absence of oil and sebum on the skin.
It would not be unexpected to have a cumulative effect of matteness when combining a composition taught to provide matteness (the Rouquet composition) with an ingredient known to also provide matteness, perlite.   It would also not be unexpected to have a significantly greater than expected cumulative effect from the combination of an ingredient known to provide matteness (perlite) and VM 2270 which is expressly taught to have superior oil and sebum absorption.  The teachings of the prior art are consistent with expected beneficial results.  Expected beneficial results are more indicative of obviousness than of unobviousness.  
 Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)   MPEP 716.02(c).  
Applicants assert that this case contains evidence of synergism, but respectfully the evidence presented has not shown synergism.  In order to establish synergy Applicants must show that the effect of the combination is greater than the sum of the individual components.  In looking at the Table on page 15 of Applicants’ experimental data it appears that three components result in three pluses for matteness regardless of what the content is of the components.  
Specifically, Aerogel-Perlite-Expancel gets a “+++” rating for matteness, Aerogel-Perlite-Starch gets a “+++” rating for mattness, Aerogel-Perlite-Polytrap gets a “+++” rating for matteness, and Aerogel-Perlite-Silica gets a “+++” rating for matteness.  Three components get three pluses for all of the components tested, so it appear that this is a cumulative effect, rather than a synergistic one.  Where the combined action of two or more agents is greater than the sum of the action of one of the agents used alone, “synergy” according to the legally accepted definition exists. In re Kollman, 201 USPQ 193 (CCPA 1979). 
Applicants’ experimental results do not demonstrate synergy for an additional reason.  In order to establish synergy, Applicants must show that the effect of the combination is greater than the sum of the individual components.  Applicants have not tested each of the components alone in order to make this comparison.  The teachings of the prior art references cannot substitute for this experimentation in this regard either if the prior art did not do this test.  Respectfully, a Declarant asserting that synergistic results are achieved and the results are unexpected is not sufficiently persuasive when they are somewhat contradicted by the express teachings of the prior art (teaching expected beneficial results).   
Applicants assertion that the cited art does not suggest the unexpected and improved properties, specifically the dramatic increase in the matteness performance is not found to be persuasive because the results are just not that dramatic.  As previously stated, it would also not be unexpected to have a significantly greater than expected cumulative effect from the combination of an ingredient known to provide matteness (perlite) and VM 2270 which is expressly taught to have superior oil and sebum absorption.  In the new rejection of new claim 28 above, yet another prior art reference August et al. teaches that the acrylic powder ethylene glycol dimethacrylate/lauryl methacrylate copolymer powders are specifically excellent acrylic powders at absorbing sebum.  
While Applicants’ amendments to the claims do make the claims more commensurate in scope with the experimental results, this does not overcome the failure to demonstrate synergy or lack of unexpectedness for the property of matteness.
Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).  MPEP 716.01(d). 
It is understood that the requirement that the showing of unexpected results be commensurate in scope with the claims does not require that data be provided for every embodiment that falls within the scope of a claim.  This is not, however, what is being asked of the Applicants.  There are many, many embodiments encompassed by the current scope of the claims and Applicants are only being asked to provide data for a few representative embodiments across the scope of the claim.   
With respect to claim 28, Applicants do not take issue with Auguste’s teaching of ethylene glycol dimethacrylate/lauryl methacrylate copolymer powders nor the motivation to combine its teachings with that of the other references.  Applicants only  repeat their assertions with respect to the other prior art with which the August reference has been combined.  In response, the rebuttal to these assertions is referred to as well.  



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



                                                                                                                                                                                                        
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619